          Case 1:16-cv-01723-AJN Document 86 Filed 11/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                                                11/19/20
SOUTHERN DISTRICT OF NEW YORK


  Modesta R. Sabeniano,

                         Plaintiff,
                                                                      16-cv-1723 (AJN)
                 –v–
                                                                           ORDER
  Citibank, N.A., New York, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On October 30, 2020, the pro se Plaintiff filed a motion styled as a “Manifestation &

Motion for Reconsideration Aug. 14, 2020 Order w/ Urgent PLEA to Leave of Court the

Recognition and Enforcement 18 Years.” Dkt. No. 85. The motion is denied.

       On September 1, 2017, the Court issued its Memorandum and Order, which warned

Plaintiff that “any further vexatious filings or litigation against the Defendants,” including “any

frivolously brought motion for reconsideration of [the September 1, 2017 Memorandum and

Order],” “may result in a filing injunction.” Dkt. No. 63 at 9. The Court repeated this

admonishment in the October 20, 2017 Order it issued following Plaintiff’s filing of a “reply” to

the Court’s September 1, 2017 Memorandum and Order. See Dkt. No. 68 (“The Court

emphasizes that this matter is now closed. Any other filings by Plaintiff may result in [a] filing

injunction.”).

       On September 23, 2019, Plaintiff filed a Rule 60(b) motion, Dkt. No. 72, and on October

17, 2019, Defendants filed a cross-motion requesting a filing injunction, see Dkt. No. 74. The

Court denied as untimely Plaintiff’s Rule 60(b) motion. See Dkt. No. 81. It also granted
          Case 1:16-cv-01723-AJN Document 86 Filed 11/19/20 Page 2 of 3




Defendants’ cross-motion for a filing injunction, explaining that “[h]aving twice put Plaintiff on

notice that future vexatious or frivolous filings against Defendants may result in a filing

injunction, for reasons already stated in its September 1, 2017 Memorandum and Order, see

generally Dkt. No. 63, the Court now bars Plaintiff from filing any motions or commencing any

action against Defendants to enforce any judgment from the Philippines without first obtaining

from the Court leave to file, regardless of whether she pays the filing fee or seeks IFP status.”

Dkt. No. 81 at 5.

       On September 14, 2020, Plaintiff’s son attempted to file a notice of appeal on Plaintiff’s

behalf. See Dkt. No. 83. The Court denied this motion on the basis that “an individual may not

be represented in court by another person who is not an attorney.” Dkt. No. 84 at 1 (citing

Powerserve International, Inc. v. Lavi, 239 F.3d 508, 514 (2d Cir. 2001). The Court granted

leave for Plaintiff to re-submit a corrected notice of appeal. See id. at 2. To date, Plaintiff has

not filed a notice of appeal.

       Plaintiff’s October 30, 2020 motion is denied as a violation of the August 14, 2020 filing

injunction against her, which made clear that Plaintiff is barred “from filing any motions or

commencing any action against Defendants to enforce any judgment from the Philippines

without first obtaining from the Court leave to file.” Dkt. No. 81 at 5. The present motion is

styled as requesting leave of the Court “to RECOGNIZE and ENFORCE the Judgment of the

Foreign Court of Appeals way back March 2002 Decision Recorded in the book of Entry 2003

and it’s now 18 years . . . .” Dkt. No. 85 at 1. The conclusion, however, makes clear that this is

yet another motion seeking to enforce a judgment from the Philippines: “Plaintiff-Pro-Se humbly

files Manifestation and Motion before the Honorable District Court solely to RECOGNIZE and

ENFORCE the FOUR DECADES Foreign Judgment of the Philippine Supreme Court.” Id. at 3.
            Case 1:16-cv-01723-AJN Document 86 Filed 11/19/20 Page 3 of 3




          While the Court denies the motion on the basis that it is a violation of the filing

injunction, were it to reach the merits, it would deny the motion for the same reasons stated in its

September 1, 2017 Memorandum & Order, Dkt. No. 63, and its August 14, 2020 Order, Dkt. No.

84. The present motion raises no new grounds. In addition, the new motion would be untimely.

See S.D.N.Y. Local Rule 6.3 (“[A] notice of motion for reconsideration . . . shall be served

within fourteen (14) days after the entry of the Court’s determination of the original motion . . .

.”).

          Plaintiff is hereby advised that any future filings made without first obtaining Court

permission shall result in additional sanctions. Any such request for judicial permission to file

additional documents must be made by filing a letter that is not to exceed one page. The Court

will not entertain further motions to enforce the judgment, as per the filing injunction.

          The Clerk of Court is directed to mail a copy of this Order to Plaintiff and note that

mailing on the public docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any

appeal from this Order would not be taken in good faith and therefore in forma pauperis status is

denied for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45

(1962).

          SO ORDERED.

Dated: November 19, 2020
       New York, New York


                                                 __________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
